Ludelxng, C. J.
The plaintiff alleges that he loaued the. defendant $500, to enable the boat to make a trip up Red river, in which he says he guaranteed a profit of $450. He claims that there was a profit of $300 on the trip. He alleges that he had a privilege on the boat for the money loaned, and he obtained a writ of sequestration against the boat, etc. He further prayed for damages and attorney’s fees.
The defendant moved to dissolve the sequestration, which was refused. He then answered, and during the course of the trial offered to pay the plaintiff $297 45 with five per cent, from twenty-eighth December to thirtieth March, 1872. This was intended as a real tender, but it was made only in the presence af one witness. C. P. article 407. There was judgment for the five hundred dollars, with privilege on the boat, etc. Defendant has appealed.
The evidence shows that the plaintiff chartered the boat for one trip up Red river for $450; that before starting, the captain and owner required the plaintiff to advance $500 for the expenses of the boat, which was done. The trip was made' for the benefit of the plaintiff, and at his risk and expense. His obligation was to defray all expenses, and pay besides $450, the price of the charter, and he was to reap the gains or profits of the trip. The evidence shows that the profits were $247 45. The $500 advanced exceeds the price of the charter of the boat by $50, which with the profits must be paid to the plaintiff, with legal interest from judicial demand. The plaintiff had no privilege on the boat, as the $500 advauced by him were to cover expenses which he undertook to defray; the sequestration was, therefore, wrongfully issued.
It is therefore ordered that the judgment of the lower court' be set aside, and that there be a judgment in favor of the plaintiff against the defendant for two hundred and ninety-seven dollars and forty-five cents, with five percent, interest per annum from judicial demand, and all costs of the lower court, except those incurred by the sequestration, which must be paid by the plaintiff. The costs of appeal to be paid by the plaintiff.